Title: From George Washington to Colonel James Hendricks, 22 March 1778
From: Washington, George
To: Hendricks, James



Sir
Head Quarters [Valley Forge] 22d March 1778.

Lieut. Colo. Parker has made application to be appointed to the command of the first Virginia Regiment said to be vacant by your resignation: But as that resignation has not been made to me in proper form, I do not think myself at liberty to fill the vacancy without having it from yourself. I shall expect your answer by return of post or sooner if a good opportunity offers, because if Colo. Parker is to have the Regiment he is anxious to be at the head of it, that he may make use of his time in training it. I am &c.

G.W.

